284 (1996) (observing that "[a] sentence within the statutory limits is not
                cruel and unusual punishment unless the statute fixing punishment is
                unconstitutional or the sentence is so unreasonably disproportionate to
                the offense as to shock the conscience" (internal quotation marks
                omitted)).
                              Having concluded that Hughes is not entitled to relief, we
                              ORDER the judgment of conviction AFFIRMED.



                                                                    ,J.
                                          Hardesty



                Parraguirre



                cc: Hon. Janet J. Berry, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A